DETAILED ACTION

This office action is responsive to communication(s) filed on 1/31/2022.
 	Claim 7 is canceled.
Claims 1-6 and 8-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory device, as amended.
Regarding claims 2-6 and 8-12, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Wang et al. (US 9,711,189) discloses similar teachings but fails to disclose the limitations recited above. Wang thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 13, the following is an examiner's statement of reasons for allowance: the prior art does not teach or suggest a semiconductor device, comprising: a plurality of input buffers configured to buffer data for storage in the semiconductor device; and biasing distribution circuitry configured to distribute biases to the plurality of
input buffers, wherein the biasing distribution circuitry comprises: a plurality of remote resistor stacks each located at a corresponding input buffer of the plurality of input buffers and each configured to receive one or more first voltages and to generate a plurality of biases from the received one or more first voltages; and a plurality of multiplexers each configured to receive a respective plurality of biases and to select a bias of the respective plurality of biases for a respective input buffer of the plurality of input buffers from the respective plurality of biases.
Regarding claims 14-17, they are allowable at least because they are dependent on independent claim 13.
The closest prior art, Wang et al. (US 9,711,189) discloses similar teachings but fails to disclose the limitations recited above. Wang thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 18, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method, comprising transmitting a plurality of voltages to a plurality of remote resistor stacks of a memory device; generating a plurality of potential biases in biasing generation and distribution circuitry using the remote resistor stacks and based at least in part on the plurality of voltages; transmitting the plurality of potential biases to a plurality of multiplexers; selecting a bias for each of a plurality of input buffers from the plurality of potential biases using respective multiplexers of the plurality of multiplexers; and applying each selected bias
to a respective input buffer of the plurality of input buffers to aid in performing a memory operation using the plurality of input buffers.
Regarding claims 19-20, they are allowable at least because they are dependent on independent claim 18.
The closest prior art, Wang et al. (US 9,711,189) discloses similar teachings but fails to disclose the limitations recited above. Wang thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827